Order entered April 11, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-01020-CV

                IN RE: THE ESTATE OF CURTIS MCCARTY

                On Appeal from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-21-03946-C

                                      ORDER

      By order dated March 4, 2022, we ordered the appeal be submitted without

the reporter’s record because appellant failed to provide written verification that

she had requested the record.      On April 1, appellant filed a document titled

“Appellant’s Brief” notifying the Court that she attempted to contact the reporter

but the reporter did not return her calls. We construe appellant’s document as a

motion for the reporter’s record. We GRANT the motion and order as follows.

      We VACATE this Court’s March 4, 2022 order. Because appellant has

filed a statement of inability to pay costs and nothing in the record reflects that she

has been ordered to pay costs, we ORDER Janet Wright, Official Court Reporter
for County Court at Law No. 3, to file the reporter’s record of the trial held on

October 22, 2021 on or before May 10, 2022.

      Appellant’s brief on the merits will be due within thirty days of the filing of

the reporter’s record.

      We DIRECT the Clerk of this Court to send a copy of this order to Ms.

Wright and all parties.

                                             /s/    BONNIE LEE GOLDSTEIN
                                                    JUSTICE